Case: 14-40530      Document: 00513036464         Page: 1    Date Filed: 05/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40530
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             May 8, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALEXANDER ORTEGA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:12-CR-68-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Alexander Ortega appeals from his conviction of conspiracy to possess
more than 50 grams of methamphetamine, possession with intent to distribute
5.1 kilograms of methamphetamine, conspiracy to import more than 50 grams
of methamphetamine, and importation of 5.1 kilograms of methamphetamine.
He argues that the district court committed reversible error by admitting the
record of his prior border crossings into evidence.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40530    Document: 00513036464     Page: 2   Date Filed: 05/08/2015


                                 No. 14-40530

      “This court applies a highly deferential standard in reviewing a district
court’s evidentiary rulings, reversing only for abuse of discretion. Even then,
the error is not reversible unless the defendant was prejudiced.” United States
v. Booker, 334 F.3d 406, 411 (5th Cir. 2003). This court looks first at whether
the extrinsic offense evidence is relevant to an issue other than the defendant’s
character and next looks at whether the evidence possesses probative value
that is not substantially outweighed by its undue prejudice. See United States
v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc). The evidence must
also satisfy the requirements of Federal Rule of Evidence 403. Id.
      The evidence of Ortega’s prior border crossings was offered for an
admissible purpose, namely, to show his knowledge of and familiarity with the
Brownsville border crossing. Moreover, Agent Jupe specifically admitted that
the information was not evidence of any crime or proof that Ortega was
involved in drug trafficking. The evidence was probative of Ortega’s knowing
participation in the conspiracy because it would have made it easier for him to
direct other, less knowledgeable individuals through the area.        Given the
testimony provided by Ortega’s coconspirators, it is unlikely that evidence of
Ortega’s purportedly innocent border crossings had any prejudicial impact on
the jury. As such, the district court did not abuse its discretion by admitting
this evidence.   Booker, 334 F.3d at 411.       Accordingly, the judgment is
AFFIRMED.




                                       2